Title: Instructions to Colonel John Glover and Stephen Moylan, 4 October 1775
From: Washington, George
To: Glover, John,Moylan, Stephen



[4 October 1775]

His Excelly having resolved to equip two armed Vessels has impowired you to negotiate this Business in which the followg Directions are to be observed.


1. That the Vessels be approved Sailors & as well found as possible.
2. That you have an Appraismt made of them by indifferent People to be returned to Head Quarters.
3. That you agree at as reasonable a Rate as you can for the Hire of the Vessels—& if possible procure the Cannon & Swivels on Loan if not purchase them at the cheapest Rate ⅌ Month.
4. If you cannot equip them suitably at Salem or Marblehead—one of you to proceed to Newbury Port where there are several Vessels & sundry Cannon provided suitable for this Purpose.
5. You are as soon as possible to send down proper Directions for the making of the Cartridges & providing Ammunition & a List of what will be wanted.
6. You are to nominate some suitable Person at Cape Ann, Marblehead & each other Place where any Prizes may be sent as an Agent to take Care of such Prizes instructing him to give as early Information as possible of all Captures & the List of the Cargo as far as he can do it from Papers—These Persons when nominated by you to receive Instructions from Head Quarters—You are also to settle with them the Terms & let them be Persons of approved good Character & known Substance. All Agreemts &c. to be put in Writing.
7. All Contracts entered into by you jointly when together or separately in Case one should go to Newbury the General will ratify & confirm.
8. As soon as either of the Vessels are in such forwardness as to be ready to sail in a few Days you are to send Notice to Head Quarters that the Officers & Men may march down.

